Case 3:19-cv-02561-WHO Document 110-2 Filed 10/02/20 Page 1 of 4




           EXHIBIT 7
                Case 3:19-cv-02561-WHO Document 110-2 Filed 10/02/20 Page 2 of 4


Brand, Lee

From:                Brand, Lee
Sent:                Thursday, September 17, 2020 1:56 PM
To:                  'Patti Syverson'
Cc:                  Brian Penny; Stu Davidson; Carrie Laliberte; Polidora, Roxane A.
Subject:             RE: Starkist


Patti,

We are simply trying to structure discovery in the manner that is most efficient for the parties and the Court. That is
why we continue to propose discussing what discovery, if any, Plaintiffs believe is necessary to respond to the pending
motion to deny class certification and a briefing schedule that will accommodate agreed upon discovery. As noted in the
motion, an extremely small percentage of your discovery requests are related to the issue of classwide exposure, so it is
appropriate to focus on what, if any, discovery you believe you need on those subjects for your opposition brief.

As for your intention to move to compel, we remind you that Judge Orrick expects the parties to put significant effort
into resolving these sorts of issues before burdening the Court with them. Specifically, while the “in person” meet and
confer requirement of his standing order for civil cases is currently suspended due to coronavirus, paragraph 4 of the
order still requires lead trial counsel for the parties to meet and confer to attempt to resolve discovery disputes and, if
and only if a good faith effort to resolve the dispute is unsuccessful, to prepare a concise joint statement.

Roxane and I are generally available to meet and confer on Monday from 11 a.m. to 3 p.m. or Tuesday from 10:30 a.m.
to noon and from 2 p.m. on regarding both the discovery Plaintiffs believe is necessary to respond to the motion and the
discovery requests and responses more broadly. Please let us know what times work on those days. We sincerely hope
that you will be prepared to discuss in good faith a reasonable and efficient approach to discovery in this matter.

Best,
Lee

From: Patti Syverson <psyverson@bffb.com>
Sent: Thursday, September 17, 2020 10:54 AM
To: Brand, Lee <lee.brand@pillsburylaw.com>
Cc: Brian Penny <penny@lawgsp.com>; Stu Davidson <sdavidson@rgrdlaw.com>; Carrie Laliberte
<claliberte@BFFB.com>
Subject: RE: Starkist

Lee –

We were simply seeking the professional courtesy of a two week extension for our opposition to your motion to deny
certification but it does not look like you are willing to provide that absent a broader discovery agreement. Therefore,
we intend to respond to your motion according to the current schedule.

As for your discovery responses, we believe your wholesale objections to all our discovery requests are improper,
contrary to the schedule the parties agreed to at the Initial Case Management Conference and violate the Court’s
scheduling order. There is no formal bifurcation in this litigation and your motion to deny certification does not operate
as a stay. We are willing to meet and confer regarding your objections but intend to move to compel responses.

Patti

                                                              1
                Case 3:19-cv-02561-WHO Document 110-2 Filed 10/02/20 Page 3 of 4


Patricia N. Syverson



Bonnett Fairbourn Friedman & Balint, PC
600 W. Broadway, Suite 900
San Diego, CA 92101
psyverson@bffb.com
Phone (619) 798-4593
Phone (602) 776-5925
Cell (619) 876-6115
Fax (602) 274-1199




From: Brand, Lee [mailto:lee.brand@pillsburylaw.com]
Sent: Wednesday, September 16, 2020 12:01 PM
To: Patti Syverson <psyverson@bffb.com>
Subject: RE: Starkist

Hi Patti,

We are happy to consider an extension, but it would need to be part of a broader agreement about discovery vis‐à‐vis
StarKist’s motion to deny class certification. As set forth in the motion, we do not believe any discovery is necessary for
Plaintiffs to respond. But as I wrote yesterday when I served our responses to your first set of discovery requests, we
are willing to meet and confer on that subject.

If you believe discovery is necessary to respond, let’s discuss the scope of that discovery and a briefing schedule that will
allow it to happen. If you don’t believe discovery is necessary to respond, we are fine with a two‐week extension
provided that StarKist also receives an additional two weeks on reply and all discovery is put on hold until the motion is
resolved.

Best,
Lee


Lee Brand | Counsel
Pillsbury Winthrop Shaw Pittman LLP
Four Embarcadero Center, 22nd Floor | San Francisco, CA 94111‐5998
t +1.415.983.1116 | m +1.718.360.3816
lee.brand@pillsburylaw.com | website bio
Pronouns: he/him/his

From: Patti Syverson <psyverson@bffb.com>
Sent: Tuesday, September 15, 2020 1:22 PM
To: Brand, Lee <lee.brand@pillsburylaw.com>
Subject: Starkist



                                                              2
                Case 3:19-cv-02561-WHO Document 110-2 Filed 10/02/20 Page 4 of 4

* EXTERNAL EMAIL *

Lee – In regard to Starkist’s Motion to Deny Class Certification, we would like to request a two‐week extension for filing
our opposition (it is currently due on 9/25). If that is agreeable, we can prepare a stipulation for your review.

Thanks,
Patti

Patricia N. Syverson



Bonnett Fairbourn Friedman & Balint, PC
600 W. Broadway, Suite 900
San Diego, CA 92101
psyverson@bffb.com
Phone (619) 798-4593
Phone (602) 776-5925
Cell (619) 876-6115
Fax (602) 274-1199




The contents of this message, together with any attachments, are intended only for the use of the individual or
entity to which they are addressed and may contain information that is legally privileged, confidential and
exempt from disclosure. If you are not the intended recipient, you are hereby notified that any dissemination,
distribution, or copying of this message, or any attachment, is strictly prohibited. If you have received this
message in error, please notify the original sender or the Pillsbury Winthrop Shaw Pittman Service Desk at Tel:
800-477-0770, Option 1, immediately by telephone and delete this message, along with any attachments, from
your computer. Nothing in this message may be construed as a digital or electronic signature of any employee
of Pillsbury Winthrop Shaw Pittman. Thank you.




                                                             3
